Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“the control device calculates the compression ratio in accordance with the change of the in-cylinder pressure with respect to the crank angle at timing when an in-cylinder volume change rate obtained by normalizing a change of in-cylinder volume with respect to the crank angle by in-cylinder volume takes an extreme value” in claim 1;
“an in-cylinder pressure change rate calculation unit that calculates an in-cylinder pressure change rate by normalizing the in-cylinder pressure differential value with the incylinder pressure at the timing determined by the adiabatic change timing determination unit; and
a compression ratio calculation unit that calculates the compression ratio in accordance with the in-cylinder pressure change rate calculated by the in-cylinder pressure change rate calculation unit” in claim 9; and
“an in-cylinder pressure change rate calculation unit that calculates an in-cylinder pressure change rate by normalizing the in-cylinder pressure differential value with an incylinder pressure at timing determined by the extreme value timing determination unit; and a compression ratio calculation unit that calculates the compression ratio in accordance with the in-cylinder pressure change rate calculated by the in-cylinder pressure change rate calculation unit” in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747